PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
  United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





OBLON, MCCLELLAND, MAIER & NEUSTADT, L.L.P.1940 DUKE STREETALEXANDRIA VA VIRGINIA 22314

In re Application of UCHIDA et al.
Appl. No.: 16/713,501
Filed: December 13, 2019
Attorney Docket No: 526790US
For:  DIFFUSER PLATE AND METHOD FOR DESIGNING DIFFUSER PLATE 

:::::



DECISION ON PETITION
UNDER 37 C.F.R. § 1.181




This is in response to the Petition under 37 C.F.R.§ 1.181, filed on May 31, 2022, requesting the consideration of the Information Disclosure Statement filed on April 25, 2022.

The petition is DISMISSED-AS-MOOT.

The aforementioned Information Disclosure Statement (IDS) was considered by the examiner and copies of the initialed IDS attached to the Corrected Notice of Allowability mailed on June 16, 2022.  Accordingly, the relief requested is now moot. 

Any questions regarding this decision should be directed to Ricky Mack, Supervisory Patent Examiner, at 571-272-2333.


/Matthew W. Such/                                                                                                                                                                                                  ___________________________________
Matthew Such
Director Technology Center 2800

MS:rm:kt